Name: Commission Regulation (EU) 2015/29 of 17 December 2014 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Accounting Standard 19 Text with EEA relevance
 Type: Regulation
 Subject Matter: national accounts;  information and information processing;  personnel management and staff remuneration;  free movement of capital;  social protection;  accounting;  technology and technical regulations
 Date Published: nan

 9.1.2015 EN Official Journal of the European Union L 5/11 COMMISSION REGULATION (EU) 2015/29 of 17 December 2014 amending Regulation (EC) No 1126/2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council as regards International Accounting Standard 19 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (1), and in particular Article 3(1) thereof, Whereas: (1) By Commission Regulation (EC) No 1126/2008 (2) certain international standards and interpretations that were in existence at 15 October 2008 were adopted. (2) On 21 November 2013, the International Accounting Standards Board published amendments to International Accounting Standard (IAS) 19 Employee Benefits entitled Defined Benefit Plans: Employee Contributions. The amendments aim to simplify and clarify the accounting for employee or third party contributions linked to defined benefit plans. (3) The consultation with the Technical Expert Group of the European Financial Reporting Advisory Group confirms the amendments to IAS 19 meet the technical criteria for adoption set out in Article 3(2) of Regulation (EC) No 1606/2002. (4) Regulation (EC) No 1126/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Accounting Regulatory Committee, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 1126/2008, International Accounting Standard (IAS) 19 Employee benefits is amended as set out in the Annex to this Regulation. Article 2 Each company shall apply the amendments referred to in Article 1, at the latest, as from the commencement date of its first financial year starting on or after 1 February 2015. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 243, 11.9.2002, p. 1 (2) Commission Regulation (EC) No 1126/2008 of 3 November 2008 adopting certain international accounting standards in accordance with Regulation (EC) No 1606/2002 of the European Parliament and of the Council (OJ L 320, 29.11.2008, p. 1) ANNEX Defined Benefit Plans: Employee Contributions (1) (Amendments to IAS 19) Paragraphs 93 94 are amended and paragraph 175 is added. Paragraph 92 is included for reference only. Actuarial assumptions: salaries, benefits and medical costs ¦ 92 Some defined benefit plans require employees or third parties to contribute to the cost of the plan. Contributions by employees reduce the cost of the benefits to the entity. An entity considers whether third-party contributions reduce the cost of the benefits to the entity, or are a reimbursement right as described in paragraph 116. Contributions by employees or third parties are either set out in the formal terms of the plan (or arise from a constructive obligation that goes beyond those terms), or are discretionary. Discretionary contributions by employees or third parties reduce service cost upon payment of these contributions to the plan. 93 Contributions from employees or third parties set out in the formal terms of the plan either reduce service cost (if they are linked to service), or affect remeasurements of the net defined benefit liability (asset) (if they are not linked to service). An example of contributions that are not linked to service is when (the contributions are required to reduce a deficit arising from losses on plan assets or from actuarial losses). If contributions from employees or third parties are linked to service, those contributions reduce the service cost as follows: (a) if the amount of the contributions is dependent on the number of years of service, an entity shall attribute the contributions to periods of service using the same attribution method required by paragraph 70 for the gross benefit (ie either using the plan's contribution formula or on a straight-line basis); or (b) if the amount of the contributions is independent of the number of years of service, the entity is permitted to recognise such contributions as a reduction of the service cost in the period in which the related service is rendered. Examples of contributions that are independent of the number of years of service include those that are a fixed percentage of the employee's salary, a fixed amount throughout the service period or dependent on the employee's age. Paragraph A1 provides related application guidance. 94 For contributions from employees or third parties that are attributed to periods of service in accordance with paragraph 93(a), changes in the contributions result in: (a) current and past service cost (if those changes are not set out in the formal terms of a plan and do not arise from a constructive obligation); or (b) actuarial gains and losses (if those changes are set out in the formal terms of a plan, or arise from a constructive obligation). ¦ TRANSITION AND EFFECTIVE DATE ¦ 175 Defined Benefit Plans: Employee Contributions (Amendments to IAS 19), issued in November 2013, amended paragraphs 93 94. An entity shall apply those amendments for annual periods beginning on or after 1 July 2014 retrospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors. Earlier application is permitted. If an entity applies those amendments for an earlier period, it shall disclose that fact. Amendments to the Appendices of IAS 19 Employee Benefits Appendix A is added. Appendix A Application Guidance This appendix is an integral part of the IFRS. It describes the application of paragraphs 92 93 and has the same authority as the other parts of the IFRS. A1 The accounting requirements for contributions from employees or third parties are illustrated in the diagram below. (1) Reproduction allowed within the European Economic Area. All existing rights reserved outside the EEA, with the exception of the right to reproduce for the purposes of personal use or other fair dealing. Further information can be obtained from the IASB at www.iasb.org